NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2008-3166

                               EVERETTE A. JONES,

                                                           Petitioner,

                                          v.

                           DEPARTMENT OF DEFENSE,

                                                           Respondent.


      Everette A. Jones, of Aurora, Colorado, pro se.

      Lauren A. Moore, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With her on
the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, and Harold D. Lester, Jr., Assistant Director.

Appealed from: Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2008-3166

                                 EVERETTE A. JONES,

                                                        Petitioner,

                                             v.

                             DEPARTMENT OF DEFENSE,

                                                        Respondent.

Petition for review of the Merit Systems Protection Board in DE3443070395-I-1.

                            __________________________

                              DECIDED: July 10, 2008
                            __________________________


Before LOURIE, Circuit Judge, CLEVENGER, Senior Circuit Judge, and MOORE,
Circuit Judge.

PER CURIAM.

       Everette A. Jones (Mr. Jones) petitions for review of the United States Merit

Systems Protection Board’s (Board) final order in Jones v. Department of Defense,

DE3443070395-I-1 (Dec. 12, 2007). The Board made final the administrative judge’s

initial decision, which dismissed Mr. Jones’s appeal for lack of jurisdiction. We affirm.

                                     BACKGROUND

       Mr. Jones was employed with the Defense Commissary Agency (DCA).                 Mr.

Jones was absent from duty on July 2, 2006. He subsequently requested and was

granted extended periods of sick leave beginning on July 17, 2006, which continued

until September 14, 2006. Beginning on September 15, 2006, Mr. Jones served a

disciplinary suspension. It is undisputed that after that suspension ended, Mr. Jones did
not report to duty.   DCA placed Mr. Jones in a continuous absence without leave

(AWOL) status from his position beginning September 22, 2006. Mr. Jones filed an

appeal with the Board, alleging that the agency had constructively suspended him from

work. On February 1, 2007, the administrative judge issued an initial decision finding

that Mr. Jones failed to show that he provided the agency with his medical information

as requested. After that appeal was dismissed for lack of Board appellate jurisdiction,

Mr. Jones exchanged additional rounds of correspondence with the agency, and later

filed a second Board appeal. The administrative judge dismissed that appeal for lack of

jurisdiction in an initial decision dated September 14, 2007.     The Board made the

administrative judge’s initial decision final on December 12, 2007. This appeal followed.

                                     DISCUSSION

      We affirm a decision of the Board unless it is: “(1) arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law; (2) obtained without procedures

required by law, rule or regulation having been followed; or (3) unsupported by

substantial evidence.” 5 U.S.C. § 7703(c). A petitioner has the burden of establishing

by a preponderance of the evidence that the Board has jurisdiction over an appeal.

5 C.F.R. §1201.56(a)(2)(i) (2007).   An employee who alleges he was constructively

suspended must prove by preponderant evidence that his absence was involuntary.

Dize v. Army, 73 M.S.P.R. 635, 638 (1997).

      Here, the Board carefully considered Mr. Jones’s claims that his absence from

work was involuntary.    The Board reviewed the documentation in the record, and

determined that Mr. Jones failed to meet his burden of establishing that his absence

was involuntary and hence that he was constructively suspended for more than 14




2007-3166                                  2
days, entitling him to appeal to the Board. The Board found that Mr. Jones failed to

supply “administratively acceptable” documentation regarding his medical condition.

The cases cited by Mr. Jones in his petition do not support his position that he was

constructively suspended from his job. See, e.g., Wade v. Dep’t of the Navy, 829 F.2d

1106 (Fed. Cir. 1987) (agency conceded petitioner submitted medical evidence to

substantiate his illness); Schultz v. Dep’t of the Navy, 810 F.2d 1133 (Fed. Cir. 1987)

(petitioner’s doctor certification fully supported leave request but agency forced

immediate decision to accept AWOL status or resign).

       We have considered, but reject, the remainder of Mr. Jones’s arguments. We

perceive no error in the Board’s final decision dismissing the appeal for lack of

jurisdiction, and we therefore affirm.

                                         COSTS

       No costs.




2007-3166                                  3